Citation Nr: 0818082	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  04-44 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with traumatic arthritis, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to April 1946 
and service in the U.S. Coast Guard Reserve from July 1957 to 
May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  


FINDING OF FACT

Lumbosacral strain with traumatic arthritis is productive of 
the functional equivalent of limitation of flexion to less 
than 30 degrees.  


CONCLUSION OF LAW

Lumbosacral strain with traumatic arthritis is 40 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Code 5292 (before and after September 23, 
2002) and 5242 (after September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under VCAA by letter dated 
in June 2004.  While the letter provided adequate notice with 
respect to the evidence necessary to establish an increased 
disability rating, it did not provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  See Dingess, supra.  However, the 
veteran was subsequently provided notice pertaining to this 
element by letter dated in March 2006, prior to the issuance 
of a Supplemental Statement of the Case (SSOC).  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although the 
veteran received inadequate preadjudicatory notice, and that 
error is presumed prejudicial, the record reflects that he 
was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

The Board also notes that the veteran has been given 
sufficient notice in compliance with the recent case Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008), which held that a notice letter must inform the 
veteran that,  to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the veteran was provided with notification regarding 
the rating criteria in a Statement of the Case (SOC) prior to 
the readjudication of the case.  Also, the veteran was issued 
a letter in March 2006 which informed him that the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment are considered in determining disability ratings.  
The letter also provided examples of the type of evidence 
that may be submitted.  Although complete VCAA notice was 
provided after the initial adjudication of the claim, this 
timing deficiency was remedied by the issuance of a SSOC.  
Mayfield, supra, at 1328.  Thus, VA's duty to notify in this 
case has been satisfied and there is no prejudice to the 
veteran as he has been provided a meaningful opportunity to 
participate.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, the veteran has been 
afforded appropriate VA examinations and available service 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria and Analysis 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2007).  As will be explained below, the Board concludes that 
a uniform evaluation is warranted for the issue on appeal.  

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  The 
veteran's lumbosacral strain with traumatic arthritis has 
been established under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5292 (before and after September 23, 2002) and 5242 
(after September 26, 2003).  Here either the old or new 
rating criteria may apply, although the new rating criteria 
are only applicable since their effective date.  VAOPGCPREC 
3-2000.  

Prior to September 26, 2003, the regulations provided a 10 
percent rating for slight  limitation of motion of the lumbar 
spine, a 20 percent rating  for moderate limitation of motion 
of the lumbar spine, and a  40 percent rating for severe 
limitation of motion of the  lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.  

The words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "mild" and "moderate" by VA examiners 
or other physicians, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted  where there is  forward 
flexion of the thoracolumbar  spine greater than 60 degrees 
but not  greater than 85 degrees; or, forward  flexion of the 
cervical spine greater  than 30 degrees but not greater than 
40  degrees; or, combined range of motion of  the 
thoracolumbar spine greater than 120  degrees but not greater 
than 235 degrees;  or, combined range of motion of the  
cervical spine greater than 170 degrees  but not greater than 
335 degrees; or,  muscle spasm, guarding, or localized  
tenderness not resulting in abnormal gait  or abnormal spinal 
contour; or, vertebral  body fracture with loss of 50 percent 
or  more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis;

A 30 percent rating for forward flexion of the cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine;

A 40 percent rating for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable  ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable  ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the  thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and  right 
lateral flexion are 0 to 30 degrees and left and right 
lateral rotation are 0 to 30 degrees.  The normal combined 
range of motion for the thoracolumbar spine is 240 degrees. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38  
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of  
movements in different planes.  Inquiry will be directed to  
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran asserts that his service connected lumbosacral 
strain with traumatic arthritis is more severe than 
evaluated.  As will be explained below, the evidence supports 
the claim.  

For the period prior to September 26, 2003, the veteran's 
disability was rated as 20 percent disabling which 
contemplated moderate limitation of motion of the lumbar 
spine.  To warrant a 40 percent rating for this time period 
the veteran had to show severe limitation of motion of the  
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 
September 2000 MRI gave an impression of lumbar spondylosis.  
Large L4-5 Schmorl's nodes and L2-3 through L4-5 disc 
degenerative disease was noted.  There was mild left lateral 
disc bulging at L3-4 and slight subligamentous disc bulging 
on both sides at L4-5.  The December 2001 VA compensation and 
pension examination noted lumbar back pain that became 
progressively worse.  Pain was noted when doing activities 
such as sitting, getting out of the car or chair, and 
lifting.  There was no weakness and no sensory symptoms.  It 
was noted that epidural blocks had been recommended and 
appeared not to have helped.  Spinal flexion was noted to 90 
degrees but extension was essentially 0.  Lateral bending was 
15 degrees both sides with pain, and rotation was 50 degrees 
bilaterally with some pain.  A diagnosis was given of chronic 
low back pain with right sciatic component with spondylosis 
and degenerative disk disease by MRI.  

The July 2004 VA compensation and pension examination noted 
active rotation of the lumbar spine to have extension of 5 
degrees, flexion of 65 degrees, lateral rotation to the left 
and to the right of at 10 degrees, and lateral flexion to the 
left and the right at 10 degrees.  All movements were limited 
by subjective tenderness.  An assessment was given of 
lumbosacral spine, multilevel degenerative arthritic disease, 
with bilateral neural foraminal narrowing at the level of L4-
L5.  There was no radioculopathy other than positive straight 
leg raise on the right side, but without any associated 
myopathy.  It was noted that the veteran's lumbar spine 
condition could be considered moderately disabling.  X-rays 
showed moderate to severe degenerative changes with possible 
compression fracture.  

The December 2007 VA compensation and pension examination 
noted forward bends to 60 degrees, with pain at 32 degrees.  
The veteran was unable to be put through three repetitions of 
range of motion because of pain.  Major functional impact was 
pain rather than weakness, fatigue or lack of coordination.  
Back pain increased with resistance and there was 3/4 positive 
Waddel signs.  Straight leg raising was negative bilaterally 
and there was no sciatic notch tenderness or paraspinal 
muscle spasms.  Any motion of the lumbar spine brought pain.  
X-rays showed mild scoliosys, degenerative joint disease, 
degenerative disc disease and demineralization.  

The Board must consider all the evidence of record.  In this 
regard, the examinations conducted prior to 2007 were 
inadequate for rating purposes.  Nothing in the reports 
suggests that the veteran's actual functional restriction was 
adequately considered.  In 2007, a VA examination documented 
that pain started at 32 degrees.  The functional restriction 
caused by pain must be considered.  Furthermore, pain 
increased with resistance and the veteran was unable to 
undergo three repetitive movements because of pain.  Again, 
this evidence reflects the veteran's decrease in functional 
ability, rather than the best range of motion at the most 
opportune time. The Board has also considered the veteran's 
testimony.  The testimony is credible and consistent with the 
VA examination disclosing restrictions upon use.  In sum, 
forward flexion of the lumbar spine is functionally limited 
to less than 30 degrees or the functional equivalent of 
severe limitation of motion.  Accordingly, a 40 percent 
evaluation is warranted.

The Board also notes that separate evaluation have been 
assigned for the veteran's neurologic deficits and bed rest 
has not been prescribed by a physician.


ORDER

A rating of 40 percent disabling for lumbosacral strain with 
traumatic arthritis is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


